Citation Nr: 0512021	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  03-17 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to an effective date earlier than 
September 21, 1993, for a grant of service connection for 
grand mal epilepsy.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from November 1976 to 
January 1980.

The record reflects that, in an August 2002 decision, the 
Board denied entitlement to effective date earlier than 
September 21, 1993, for a grant of service connection for 
grand mal epilepsy.  That decision is final.  38 U.S.C.A. § 
7105 (West 2002).  The underlying merits of the claim may be 
considered only if new and material evidence has been 
submitted since that prior rating decision.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100; Barnett 
v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which reopened but denied the 
veteran's claim of entitlement to an effective date earlier 
than September 21, 1993, for a grant of service connection 
for grand mal epilepsy.  

Thereafter, in a Statement of the Case (SOC) issued in June 
2003, the RO apparently determined that new and material 
evidence had in fact not been submitted to reopen the 
veteran's previously denied claim.  Consequently, the RO 
recharacterized the issue on appeal as whether new and 
material evidence has been received to reopen a claim of 
entitlement to an effective date earlier than September 21, 
1993, for a grant of service connection for grand mal 
epilepsy. 

In February 2005, the veteran presented testimony at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of this hearing was 
prepared and associated with the claims folder.  During this 
hearing, the veteran essentially indicated that his goal was 
to establish an earlier effective date for the grant of 
service connection, not for a higher evaluation; as such, the 
following decision is limited to this matter. 



FINDINGS OF FACT

1.  In an August 2002 decision, the Board denied entitlement 
to an effective date earlier than September 21, 1993, for the 
grant of service connection for grand mal epilepsy; this 
decision was based on the correct facts, and a proper 
application of the law in existence at that time. 

2.  The evidence received since the August 2002 decision is 
either cumulative of the evidence previously of record or 
insufficient to raise a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been presented to reopen a 
claim for entitlement to an effective date earlier than 
September 21, 1993, for the grant of service connection for 
grand mal epilepsy.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records are negative for any 
complaints or findings of a seizure disorder.  They show 
that, in March 1979, the veteran complained of having a bad 
headache, dizziness, and weakness.  He reported a three to 
four-week history of migraine headaches.  These records also 
show that, in October 1979, the veteran sustained a 
laceration to the right forehead after falling from his bunk, 
at which time he reported having blurred vision and 
headaches.

A VA Hospital Summary shows that in February 1980, 
approximately one month after the veteran's separation from 
active duty, he was hospitalized with the complaint of having 
had a grand mal seizure after drinking approximately six 
beers the night before.  Upon admission, a relative who had 
observed the seizure noted that it had lasted approximately 
one minute, during which time the veteran experienced 
contractions of the extremities, frothing at the mouth, and 
eye rolling.  A computerized tomography (CT) suggested 
arteriovenous malformation, which was felt to be fairly 
superficial.  Upon discharge, the veteran was diagnosed as 
having arteriovenous malformation of the right parietal 
occipital area and a seizure disorder secondary to the 
arteriovenous malformation.

In February 1980, the RO received the veteran's original 
claim of entitlement to service connection for a seizure 
disorder.  At that time, the veteran essentially contended 
that he had a seizure disorder which originated during his 
period of active service.  

In a May 1980 rating decision, the RO granted service 
connection for arteriovenous malformation of the right 
parietal occipital area, with secondary seizure disorder and 
headaches.  The RO also assigned a 10 percent disability 
rating, effective from February 1, 1980.  However, in August 
1980, the RO issued a letter to the veteran indicating that 
it was proposing to sever service connection for this 
condition on the basis that a seizure disorder required a 
confirmed diagnosis of epilepsy and that the arteriovenous 
malformation was considered a congenital defect in the 
absence of any medical evidence of direct trauma to the 
brain.

No correspondence was received from the veteran during the 
following two months, and, in a November 1980 rating 
decision, the RO severed service connection for arteriovenous 
malformation of the right parietal occipital area, with 
secondary seizure disorder and headaches.  The veteran 
subsequently appealed that decision, seeking a restoration of 
the award of service connection.

In a May 1982 decision, the Board denied the veteran's claim 
of entitlement to restoration of service connection for 
arteriovenous malformation of the right parietal occipital 
area, with secondary seizure disorder and headaches.  In that 
decision, the Board determined that the veteran's 
arteriovenous malformation of the right parietal occipital 
area was a congenital disorder, and an injury in service such 
as to cause an additional disability had not been 
demonstrated by the evidence of record.  For this reason, the 
Board concluded that the veteran's arteriovenous malformation 
of the right parietal occipital area, with secondary seizure 
disorder and headaches, was not incurred in or aggravated by 
service, and that the initial grant of service connection was 
clearly and unmistakably erroneous.

VA medical records show that, in November 1983, the veteran 
underwent a right parietal occipital craniectomy and removal 
of arteriovenous malformation to treat his seizure disorder.  
The veteran subsequently submitted a letter to the RO 
indicating that he wished to reopen his claim for service 
connection for a seizure disorder.  However, in a September 
1989 rating decision, the RO denied reopening the veteran's 
claim on the basis that he had failed to submit new and 
material evidence. 

The veteran subsequently appealed the RO's decision.  During 
the pendency of that appeal, the RO received additional 
medical records showing that the veteran had continued to 
receive treatment for a seizure disorder.  During that 
period, the veteran also testified at a personal hearing in 
which he reported that he had sustained a laceration to his 
forehead in service and had subsequently experienced 
headaches during service.  He reported that he was first 
aware of having a seizure a few months after discharge, but 
that he thought it might have actually started in service.  
Specifically, he pointed to a period in which he was chewing 
his tongue at night while sleeping, which he thought at the 
time was related to dental surgery.

In a July 1991 decision, the Board determined that new and 
material evidence had not been received to reopen the claim 
of entitlement to service connection for arteriovenous 
malformation of the right parietal occipital area, with 
secondary seizure disorder and headaches.

Following the Board's July 1991 decision, the RO received 
another statement from the veteran in which he indicated that 
he wished reopen his claim for service connection for 
arteriovenous malformation of the right parietal occipital 
area, with secondary seizure disorder and headaches.  
However, in an August 1991 rating decision, the RO determined 
that new and material had not been received to reopen the 
veteran's claim.

On September 21, 1993, the RO received correspondence from 
the veteran indicating that he wished to reopen his claim for 
service connection for arteriovenous malformation of the 
right parietal occipital area, with secondary seizure 
disorder and headaches. 

In support of his claim, the veteran submitted a medical 
record from a private physician, which was dated in August 
1993.  In that record, the physician indicated that the 
veteran had epileptic seizures and that his diagnosis was 
epilepsy. 

In a September 1993 rating action, the RO reopened but denied 
the claim of entitlement to service connection for a seizure 
disorder due to an arteriovenous malformation on the basis 
that the evidence did not show that arteriovenous 
malformation was incurred in or aggravated by service.  The 
veteran subsequently appealed that decision.

In May 1998, the Board remanded the veteran's claim to the RO 
in part so that he could undergo a VA examination to clarify 
the nature and etiology of his seizure disorder.

During a VA examination conducted in July 1998, the veteran 
reported a history of having sustained trauma to his head as 
a result of falling from the top bunk of a bed in 1979 while 
on leave during service, which resulted in a laceration to 
his head.  The veteran reported that he was treated in the 
emergency room of a private hospital, and that he sought 
further treatment upon his return to the Shaw Air Force Base 
(Shaw AFB).  He stated that, shortly following his discharge 
in 1980, he was hospitalized for treatment of an epileptic 
seizure, and that he was diagnosed as having a cerebral 
arteriovenous malformation on the right side of his brain.

The examiner found that the veteran suffered from an 
arteriovenous malformation, which the examiner explained was, 
by definition, a congenital condition.  It was explained that 
approximately 40 percent of people with that condition would 
develop seizures, and that it was rare, but not impossible, 
that a head injury would aggravate an arteriovenous 
malformation.  However, the examiner further noted that, most 
probably, it would result in a hemorrhage rather than causing 
the malformation to change in character in any substantial 
way.  The physician indicated that there was no evidence that 
the veteran experienced an intracerebral or intracranial 
hemorrhage following the 1979 fall.

The examiner further explained that it would be speculative 
to conclude that the fall aggravated the congenital condition 
because there was no available test or circumstance that 
could confirm or deny that his arteriovenous malformation was 
aggravated by the reported trauma.  In his report, the 
examiner also clarified that the veteran's current epilepsy 
was the same disorder that he was treated for one month 
subsequent to his discharge from service.

In a January 1999 decision, the Board concluded that new and 
material evidence had been received to reopen the veteran's 
claim for service connection for a seizure disorder.  The 
Board also concluded, after having resolved reasonable doubt 
in the veteran's favor, that his epilepsy was incurred in 
service.

In an April 1999 rating action, the RO implemented the 
Board's decision by granting service connection for grand mal 
epilepsy and assigning a 40 percent rating, effective from 
September 21, 1993, which was the date of receipt of his 
claim to reopen. 

The veteran subsequently perfected a timely appeal with 
respect to the assigned effective date.  In support of his 
claim for an earlier effective date, the veteran submitted 
copies of service medical records that were previously 
associated with the record.  He also submitted copies of past 
decisions issued by the RO and the Board.

During a March 2002 hearing before a Veterans Law Judge, the 
veteran testified that although he was not diagnosed with a 
seizure disorder during service, he felt that he had some 
symptoms of a seizure disorder while he was in the military.  
In addition, the veteran stated that during service, he fell 
from his bunk and struck his head on the end of a coffee 
table.  He reported that he then developed chronic headaches 
and that within a month of his discharge, he was diagnosed 
with seizures and an arteriovenous malformation.  The veteran 
also noted that he had been originally granted service 
connection for a seizure disorder in 1980, but that the RO 
later severed service connection.  

In an August 2002 decision, the Board denied entitlement to 
an effective date earlier than September 21, 1993, for the 
grant of service connection for grand mal epilepsy.  The 
Board essentially found that the assignment of an effective 
date of September 21, 1993, was governed by 38 C.F.R. 
§ 3.400(q), which provides that the effective date of a grant 
of service connection based on the receipt of new and 
material evidence can be no earlier than the date of receipt 
of the claim to reopen.

In November 2002, the RO received a letter from the veteran 
indicating that he wished to reopen his claim of entitlement 
to an earlier effective date.  In support of his claim, he 
submitted an October 2002 letter from a private physician.  
In that letter, the physician determined that the veteran's 
current seizure disorder is the same disorder that was 
present in 1980, and that it is related to the incident in 
which he fell out of his bunk and sustained a laceration to 
the head.

Also in support of his claim, the veteran submitted 
additional copies of service medical records that were 
already associated with the claims folder, and he submitted 
copies of prior RO and Board decisions.

The RO also received additional medical records dated over 
the last several years showing that he has continued to 
receive treatment for his seizure disorder.

In February 2005, the veteran presented testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  He essentially reiterated his belief that he had some 
symptoms of a seizure disorder while he was in the military, 
and that the disorder is related to the incident in which he 
fell from his bunk and struck his head on the end of a coffee 
table.  He also discussed his hospitalization shortly after 
discharge in which he was first diagnosed with a seizure 
disorder, and the fact that he was originally awarded service 
connection in 1980.  



II.  Analysis

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).

In addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, 
in pertinent part, at 38 C.F.R. § 3.159 (2003)).

The Board finds that the notification requirements of the 
VCAA have been satisfied in this case.  In this regard, the 
Board recognizes that the initial notification letter issued 
to the veteran in February 2003 did not advise him as to the 
type of evidence necessary to reopen a previously denied 
claim.  

However, in a subsequent notification letter issued in June 
2004, the RO explained to the veteran the requirement of 
submitting new and material evidence to reopen previously 
denied claims.  Similarly, in the June 2003 SOC, and a 
Supplemental Statement of the Case (SSOC) issued in October 
2004, the RO explained the requirement of submitting new and 
material evidence to reopen his previously denied claim for 
an earlier effective date.

In the February 2003 and June 2004 letters, the veteran was 
also advised of his and VA's responsibilities under the VCAA, 
including what evidence should be provided by the veteran and 
what evidence should be provided by VA.  The veteran was also 
advised to identify any additional evidence that he believed 
may be relevant, and he was advised of what VA would do to 
assist him.  

The Board finds that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  The Board further 
finds that all obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims folder, and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim for an earlier 
effective date, under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  

New and material evidence

As discussed in detail above, in an August 2002 decision, the 
Board denied entitlement to an effective date earlier than 
September 21, 1993, for the grant of service connection for 
grand mal epilepsy.  The veteran is now seeking to reopen 
this previously denied claim.

In general, Board decisions are final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2004).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. §  5110(a); 38 C.F.R. § 3.400.  Unless 
specifically provided, the effective date will be assigned on 
the basis of the facts as found.  38 C.F.R. § 3.400(a).

Where service connection is established based upon the 
receipt of new and material evidence received within an 
appeal period or prior to an appellate decision, the 
effective date will be as though the former decision had not 
been rendered.  If new and material evidence is received 
after final disallowance, the effective date is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q), (r).

In the August 2002 decision, the Board found that the 
assignment of an effective date of September 21, 1993, was 
governed by 38 C.F.R. § 3.400(q), which provides that the 
effective date of a grant of service connection based on the 
receipt of new and material evidence can be no earlier than 
the date of receipt of the claim to reopen.  

In Lapier v. Brown, 5 Vet. App. 215 (1993), the Court held 
that, even assuming the presence of new and material 
evidence, reopening of a claim of entitlement to an earlier 
effective date under 38 C.F.R. § 3.156 cannot result in the 
actual assignment of an earlier effective date, because an 
award granted on a reopened claim may not be made effective 
prior to the date of the reopened claim.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).

In Leonard v. Principi, 17 Vet. App. 447 (2004), the Court 
stated, regarding claims to reopen prior denials of earlier 
effective dates, "any such claim to reopen could not lead to 
an earlier effective date."  Leonard at 451.  The Court 
further acknowledged that the finality of a prior denial of 
an earlier effective date could only be challenged by either 
the reopening of the issue, based on the submission of new 
and material evidence, or a claim of clear and unmistakable 
error within the prior denial.  Leonard at 451, citing Cook 
v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc).  
"Of the two, only [a claim of clear and unmistakable error] 
could conceivably result in an earlier effective date."  Id. 
[citing Flash v. Brown, 8 Vet. App. 332, 334 (1995)].

In the instant case, a valid claim that there was CUE in the 
August 2002 Board decision has not been presented by the 
veteran.  Further, following an independent assessment, the 
Board does not find the August 2002 decision to be in error 
as the correct facts were before the Board when it rendered 
its decision and the correct law in existence at the time was 
applied.  

Applying the Court's holdings in Lapier and Leonard to the 
instant case, new and material evidence cannot, as a matter 
of law, serve as the basis for an earlier effective date for 
the grant of service connection for hearing loss in the right 
ear.  38 U.S.C.A. §§ 7103, 7104, 7105, 7111; 38 C.F.R. §§ 
3.104, 3.105(a), 20.1100, 20.1103.  Nevertheless, given the 
procedural development of the claim, the Board will undertake 
an analysis as to whether new and material evidence was 
received to reopen his claim. 

Since filing to reopen his claim, the veteran has submitted 
the October 2002 letter from a private physician who 
determined that the veteran's current seizure disorder is the 
same disorder that was present in 1980, and that it is 
related to the incident in which he fell out of his bunk and 
sustained a laceration to the head.  The Board notes, 
however, that there was already evidence of record at the 
time of the August 2002 decision establishing that the 
current seizure disorder was incurred in service, and that 
the award of service connection was an acknowledgement of 
that fact. 

This evidence is not relevant to the determination in the 
August 2002 Board decision that the assignment of an 
effective date of September 21, 1993, was correct in light of 
38 C.F.R. § 3.400(q), which provides that the effective date 
of a grant of service connection based on the receipt of new 
and material evidence can be no earlier than the date of 
receipt of the claim to reopen.

The Board notes that the veteran has also submitted 
additional copies of service medical records, as well as 
copies of previous decisions issued by the RO and the Board 
in order to show that his current seizure disorder was 
present in 1980.  However, these records are cumulative of 
evidence already associated with the claims folder at the 
time of the August 2002 decision.  

Furthermore, the Board notes that there is nothing in these 
records to suggest that the veteran filed a claim to reopen 
prior to September 1993 that was not the product of a final 
RO or Board decision.  Consequently, these records do not 
raise a reasonable possibility of substantiating the claim 
for an earlier effective date. 

With respect to the veteran's contentions, which were 
expressed in written statements and testimony at a personal 
hearing, the Board notes that they are essentially cumulative 
or redundant to contentions expressed prior to the August 
2002 decision, and do not raise a reasonable possibility of 
substantiating the claim for an earlier effective date.

In regard to the recent treatment records received by the RO, 
the Board notes that they merely establish that the veteran 
has a current seizure disorder, which was already shown by 
the evidence of record at the time of the August 2002 
decision.  There is also nothing in these records to suggest 
that the veteran filed a claim to reopen prior to September 
1993 that was not the product of a final RO or Board 
decision.  

In the August 2002 decision, the Board determined that the 
claim for service connection for a seizure disorder was 
denied by the RO in a final August 1991 rating decision, and 
that no subsequent correspondence was received by the veteran 
regarding that claim until September 21, 1993.  Thus, the 
Board concluded that the RO was correct under 38 C.F.R. 
§ 3.400(q) in assigning an effective date of September 21, 
1993, for the grant of service connection for grand mal 
epilepsy.

The Board appreciates the veteran's effort in testifying at a 
personal hearing before the undersigned.  However, the Board 
finds that the evidence received from the veteran since the 
August 2002 decision denying entitlement to an earlier 
effective date is cumulative of previously submitted 
evidence, and fails to raise a reasonable possibility of 
substantiating the claim.  Accordingly, the Board concludes 
that no new and material evidence has been submitted to 
reopen the claim.  


ORDER

New and material evidence not having been submitted, 
reopening of the claim of entitlement to an effective date 
earlier than September 21, 1993, for a grant of service 
connection for grand mal epilepsy is denied.



	                        
____________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


